                 Case 18-12476-JDW              Doc 86      Filed 10/06/20 Entered 10/06/20 09:01:51                      Desc
0004-73-EPIEXX-00431573-173966
                                                                Page 1 of 3
                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF MISSISSIPPI
                                                          ABERDEEN DIVISION

In re: TERRY ADAMS                                                                                      Case No.: 18-12476-JDW

                 Debtor(s)

                       CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Locke D. Barkley, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 06/26/2018.
2) The plan was confirmed on 08/30/2018.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on 08/01/2019.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 11/12/2019, 07/07/2020.
5) The case was dismissed on 08/10/2020.
6) Number of months from filing or conversion to last payment: 23.
7) Number of months case was pending: 27.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 30,868.00.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:           $12,741.99
        Less amount refunded to debtor:                           $.00
 NET RECEIPTS:                                                                  $12,741.99

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                 $1,962.14
        Court Costs:                                                                 $.00
        Trustee Expenses and Compensation:                                       $811.72
        Other:                                                                       $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,773.86

 Attorney fees paid and disclosed by debtor:                    $.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim            Claim           Principal           Interest
Name                                         Class            Scheduled         Asserted         Allowed         Paid                Paid

ADVANCE AMERICA                              Unsecured             395.80              NA              NA               .00                .00
ALLIANCE HEALTHCARE SYSTEMS                  Unsecured           2,441.45              NA              NA               .00                .00
BANK OF HOLLY SPRINGS                        Secured                   NA              NA              NA               .00                .00
CHASE                                        Unsecured           6,380.00              NA              NA               .00                .00
CHECK EXPRESS                                Unsecured           1,185.00              NA              NA               .00                .00
D REID WAMBLE                                Secured                   NA              NA              NA               .00                .00
EZ CASH                                      Unsecured             395.00              NA              NA               .00                .00
FAMILY CHECK ADVANCE                         Unsecured             345.80              NA              NA               .00                .00
FEDLOAN SERVICING                            Secured                   NA              NA              NA               .00                .00
FITZGERALDS CASINO AND HOTEL TUNICA
                                 Unsecured                         150.00              NA              NA               .00                .00
GARRETT FRIDAY & GARNER PLLC                 Unsecured             490.00              NA              NA               .00                .00
HORSESHOE CASINO                             Unsecured             345.00              NA              NA               .00                .00
INTERNAL REVENUE SERVICE                     Priority              525.46          519.09          519.09           519.09                 .00
Page 1 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
                 Case 18-12476-JDW      Doc 86   Filed 10/06/20 Entered 10/06/20 09:01:51         Desc
0004-73-EPIEXX-00431573-173966
                                                     Page 2 of 3
                                 UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF MISSISSIPPI
                                               ABERDEEN DIVISION

In re: TERRY ADAMS                                                                Case No.: 18-12476-JDW

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                           Claim         Claim       Claim       Principal           Interest
Name                                 Class         Scheduled     Asserted    Allowed     Paid                Paid

INTERNAL REVENUE SERVICE             Secured              NA          NA          NA            .00                .00
INTERNAL REVENUE SERVICE             Unsecured            NA         6.44        6.44          6.44                .00
KWIK CASH                            Unsecured         400.00         NA          NA            .00                .00
LIGHTNING CHECK ADVANCE              Unsecured         150.00         NA          NA            .00                .00
MARSHALL COUNTY CHANCERY CLERK Secured                    NA          NA          NA            .00                .00
MARSHALL COUNTY TAX COLLECTOR        Secured              NA          NA          NA            .00                .00
MS DEPARTMENT OF REVENUE             Priority          137.64      137.64     137.64         27.48                 .00
MS DEPARTMENT OF REVENUE             Unsecured            NA         1.36        1.36          1.36                .00
QUICK LEND CASH                      Unsecured         400.00      459.85         .00           .00                .00
ROSENTHAL, MORGAN AND THOMAS INC
                               Unsecured             1,384.00         NA          NA            .00                .00
SALLIE MAE                           Secured              NA          NA          NA            .00                .00
SPEEDEE CASH BANKRUPTCY DEPT         Unsecured         326.80      326.80     326.80        326.80                 .00
US DEPARTMENT OF EDUCATION           Secured              NA          NA          NA            .00                .00
US DEPARTMENT OF EDUCATION           Unsecured      46,000.00   41,330.21   41,330.21           .00                .00
USDA                                 Secured              NA          NA          NA            .00                .00
USDA - RURAL HOUSING SERVICE         Secured        66,852.00   67,148.87    7,688.09    7,688.09                  .00
USDA - RURAL HOUSING SERVICE         Secured              NA          NA          NA            .00                .00
USDA - RURAL HOUSING SERVICE         Secured         3,264.20    4,617.87    3,711.75    1,125.19                  .00




Page 2 of 3                                                                              UST Form 101-13-FR-S (9/1/2009)
                 Case 18-12476-JDW            Doc 86       Filed 10/06/20 Entered 10/06/20 09:01:51                       Desc
0004-73-EPIEXX-00431573-173966
                                                               Page 3 of 3
                                  UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF MISSISSIPPI
                                                     ABERDEEN DIVISION

In re: TERRY ADAMS                                                                                      Case No.: 18-12476-JDW

                 Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim           Claim         Principal            Interest
Name                                       Class              Scheduled           Asserted        Allowed       Paid                 Paid

USDA - RURAL HOUSING SERVICE               Secured                 982.00           906.12         906.12           273.68                 .00

 Summary of Disbursements to Creditors:                                                           Claim         Principal            Interest
                                                                                                  Allowed       Paid                 Paid
 Secured Payments:
     Mortgage Ongoing:                                                                           7,688.09        7,688.09                  .00
     Mortgage Arrearage:                                                                         4,617.87        1,398.87                  .00
     Debt Secured by Vehicle:                                                                         .00             .00                  .00
     All Other Secured:                                                                               .00             .00                  .00
 TOTAL SECURED:                                                                                 12,305.96        9,086.96                  .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00              .00                 .00
     Domestic Support Ongoing:                                                                        .00              .00                 .00
     All Other Priority:                                                                           656.73           546.57                 .00
 TOTAL PRIORITY:                                                                                   656.73           546.57                 .00

 GENERAL UNSECURED PAYMENTS:                                                                    41,664.81           334.60                 .00

 Disbursements:
        Expenses of Administration:                                                             $2,773.86
        Disbursements to Creditors:                                                             $9,968.13
 TOTAL DISBURSEMENTS:                                                                                                             $12,741.99

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                   Date:     09/30/2020                                     By:   /s/Locke D. Barkley
                                                                                  Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                      UST Form 101-13-FR-S (9/1/2009)
